DETAILED ACTION
Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Clams 1 – 5, 8 – 9, and 15 are pending in the application.

EXAMINER’S COMMENT
This Corrected Notice of Allowability is to incorporate the IDS dated on January 13th, 2022 and does not change the Notice of Allowability dated on December 22nd, 2021.

Reasons for Allowance
Claims 1 – 5, 8 – 9, and 15 are allowed. 
The following is an examiner's statement of reasons for allowance: The prior art as a whole fails to teach the limitations of claim 1, specifically failing to teach a combination of a unwinder and rewinder applying a tension ranging from 1 N to 1000N to a base film and a base film on which a precursor film is placed has a surface roughness of 0.01 nm to 1000 nm, wherein the precursor film is a polyimide film. Furthermore, in view of the prior art, these features in combination with the other limitations listed in the independent claims would not have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743